     Case 2:19-cv-07920-VAP-ADS Document 22 Filed 06/08/20 Page 1 of 2 Page ID #:281



 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11    CHARLES GERMAN VERA,                        Case No. 2:19-07920 VAP (ADS)

12                               Petitioner,

13                               v.               ORDER ACCEPTING
                                                  REPORT AND RECOMMENDATION OF
14    RAYMOND MADDEN,                             UNITED STATES MAGISTRATE JUDGE
                                                  AND DISMISSING CASE
15                               Respondent.

16

17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, Respondent’s

18    Motion to Dismiss, Petitioner’s Opposition to the Motion to Dismiss, and all related

19    filings, along with the Report and Recommendation of the assigned United States

20    Magistrate Judge dated March 17, 2020 [Dkt. No. 15], and Petitioner’s Objections to

21    Report and Recommendation [Dkt. No. 20]. Further, the Court has engaged in a de

22    novo review of those portions of the Report and Recommendation to which objections

23    have been made.

24
     Case 2:19-cv-07920-VAP-ADS Document 22 Filed 06/08/20 Page 2 of 2 Page ID #:282



 1          Accordingly, IT IS HEREBY ORDERED:

 2          1.    The United States Magistrate Judge’s Report and Recommendation [Dkt.

 3                No. 15] is accepted;

 4          2.    Respondent’s Motion to Dismiss [Dkt. No. 9] is granted;

 5          3.    The Petition is dismissed with prejudice; and

 6          3.    Judgment is to be entered accordingly.

 7

8     DATED: June 8, 2020
                                         ____________________________________
 9                                       THE HONORABLE VIRGINIA A. PHILLIPS
                                         United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                                2
